UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                  No. 09-7107


ERIC YOUMOUS,

                   Petitioner – Appellant,

             v.

WARDEN, LIEBER CORRECTIONAL INSTITUTION,

                   Respondent – Appellee,

             and

JON OZMINT; STATE OF NORTH CAROLINA,

                   Respondents.


Appeal from the United States District Court for the District of
South Carolina, at Florence.     G. Ross Anderson, Jr., Senior
District Judge. (4:08-cv-02504-GRA)


Submitted:    October 20, 2009                  Decided:   October 26, 2009


Before TRAXLER, Chief Judge,            NIEMEYER,    Circuit   Judge,   and
HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Eric Youmous, Appellant Pro Se. Donald John Zelenka, Deputy
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Eric     Youmous      appeals        the     district      court’s       order

dismissing his 28 U.S.C. § 2254 (2006) petition as untimely.

The district court referred this case to a magistrate judge,

pursuant to 28 U.S.C. § 636(b)(1)(B) (2006).                            The magistrate

judge     recommended        granting      Respondent’s         motion      for     summary

judgment      and    dismissing      the    petition.         The    magistrate        judge

further advised Youmous that failure to file timely objections

to     this   recommendation          could       waive     appellate      review      of   a

district court order based upon the recommendation.                                 Despite

this warning, Youmous failed to object to the magistrate judge’s

recommendation.

              The     timely      filing      of     specific       objections         to    a

magistrate       judge’s      recommendation          is     necessary      to    preserve

appellate review of the substance of that recommendation when

the     parties       have     been     warned        of     the     consequences           of

noncompliance.            Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir.    1985);      see    also    Thomas     v.    Arn,     474    U.S.    140     (1985).

Youmous       has    waived       appellate        review     by    failing       to    file

objections after receiving proper notice.                      Accordingly, we deny

Youmous’ motion for a certificate of appealability and dismiss

the appeal.          We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



                                              2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3